ORDER
Watson Pharmaceuticals, Inc. et al. (Watson) moves to expedite these appeals. Cephalon, Inc. opposes. Watson replies. Watson also moves without opposition to consolidate this appeal with its appeal no. 2011-1371.
Watson may of course significantly self-expedite the case by filing their briefs early. Watson has not shown that the time for Cephalon to file its brief should be shortened. Cephalon should not anticipate any extensions of time to file its brief. The case will be placed on the next available oral argument calendar after the briefing is completed, which is the usual course, and thus no motion is necessary to obtain that relief.
Accordingly,
It Is Ordered That:
(1) The motion to expedite is denied.
(2) The motion to consolidate is granted.